Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 18, 2014

                                    No. 04-14-00547-CV

                         IN THE INTEREST OF T.S.P., A Child,

                    From the County Court at Law, Medina County, Texas
                              Trial Court No. 07-06-4710-CCL
                          Honorable Vivian Torres, Judge Presiding


                                      ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 16, 2015. Further requests for extensions of time will be
disfavored.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court